TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 26, 2014



                                      NO. 03-11-00479-CR


                               John Everett Fitch, III, Appellant

                                                v.

                                  The State of Texas, Appellee




            APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                 MODIFIED AND, AS MODIFIED, AFFIRMED --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction signed by the trial court on July 21, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was no error in

the trial court’s judgment requiring reversal. However, there was error in the judgment that

requires correction. Therefore, the Court modifies the trial court’s judgment to correctly spell

appellant’s name as “John Everett Fitch, III.” The judgment, as modified, is affirmed. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.